Citation Nr: 1758798	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:  California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In August 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran suffers from tinnitus, which had it onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113 (2012); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his tinnitus stems from his hazardous noise exposure in service.  See August 2013 Notice of Disagreement; April 2014 VA Form 9; August 2017 Board Hearing Transcript at 8. 
At the August 2017 Board videoconference hearing, the Veteran testified that his military occupational specialty was a helicopter mechanic.  August 2017 Board Hearing Transcript at 4; see also DD Form 214.  As such, he was exposed to helicopter noises.  August 2017 Board Hearing Transcript at 4.  There were many times, when he was in a hanger with the helicopter engine running without any hearing protection.  As a result, he began noticing a little bit of ringing in his ears in service, which would last a few hours at a time.  Id. at 8.  

While a review of the Veteran's service treatment records (STRs) discloses that he presented with bilateral hearing loss at the time of his enlistment examination, nothing is noted in terms of tinnitus.  September 2000 Report of Medical Examination.  In fact, during a follow up consultation for hearing loss to determine his eligibility for service he expressly denied any history of tinnitus.  October 2000 Consultation Sheet.

In May 2013, the Veteran was afforded a VA examination.  See May 2013 Hearing Loss and Tinnitus VA Examination Report.  At that time, he reported experiencing ringing in both years dating back to his period of service.  Following examination, the VA examiner rendered a negative nexus opinion, opining that his tinnitus was at least as likely as not a symptom associated with his pre-existing hearing loss, which was not aggravated by service.  However, in proffering this opinion, the VA examiner did not address his lay statement that his tinnitus began in service.  For this reason, the Board finds the May 2013 Hearing Loss and Tinnitus VA Examination Report is inadequate to adjudicate this claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability).  

Aside from the May 2013 Hearing Loss and Tinnitus VA Examination Report, there is no other medical evidence of record addressing the Veteran's tinnitus.  Nevertheless, as tinnitus is a condition capable of lay observation and diagnosis, the Board acknowledges his lay statements are competent in all respects.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); see also YT v Brown, 9 Vet. App. 195, 196 (1996) (describing tinnitus as noise in the ears, such as ringing, buzzing, roaring, or clicking).  Furthermore, as his lay statements have been consistent with each other and the other evidence of record, the Board finds they are credible and probative as well.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997).  

At this juncture, the Board notes that tinnitus is included among the chronic diseases eligible for presumptive service connection pursuant to 38 C.F.R. 
§ 3.303(b), 3.307(a), and 3.309(a) because it has been recognized as an organic disease of the nervous system for VA compensation purposes.  As in this instance, where a chronic disease has been shown in service, a subsequent manifestation of the same, however remote, will be service connected without evidence of chronicity and continuity, unless it is clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

Here, the evidence detailed above establishes the onset of tinnitus in service, which has continued to the present day.  With respect to intercurrent causes, during the August 2017 Board videoconference hearing, the Veteran explicitly denied any hazardous noise exposure post-separation, and there is no evidence of record to the contrary.  August 2017 Board Hearing Transcript at 5, 9.  

In light of the above, the Board finds the preponderance of the evidence supports presumptive service connection for the Veteran's tinnitus as a chronic disease.  
38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).


ORDER

Service connection for tinnitus is granted.




REMAND

A review of the Veteran's STRs establishes his bilateral hearing loss existed prior to his entry into service.  See 38 C.F.R. § 3.304(b) (2017); September 2000 Report of Medical Examination; October 2000 Consultation Sheet.  

As noted above, the Veteran has been afforded one VA examination in May 2013.  See May 2013 Hearing Loss and Tinnitus VA Examination Report.  Following audiometric testing, the VA examiner confirmed he had bilateral hearing loss.  Nonetheless, the VA examiner rendered a negative nexus opinion, stating that it was less likely than not his hazardous noise exposure in service caused or aggravated the bilateral hearing loss because his current audiometric test results were similar to those at the time of his enlistment examination.  In reaching this conclusion, while the VA examiner acknowledged the various hearing conservation audiograms among his STRs, the VA examiner simply observed that none of these audiograms demonstrated a significant decrease in his hearing sensitivity.  

Upon review, the Board finds the hearing conversation audiograms reveal decibel (dB) readings varying anywhere from five to 25 dBs when compared to his audiogram at enlistment.  For instance, the October 2001 Hearing Conversation Data shows that at the 3000 and 4000 Hertz frequencies for the left ear he registered 20 and 30 dBs respectively, which is 15 and 25 dBs greater than the 5 dBs recorded for each ear in the enlistment audiogram.  See September 2000 Report of Medical Examination.  Thus, the VA examiner's conclusion may not be entirely accurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

Determining whether the Veteran's bilateral hearing loss underwent any increase in severity in service is essential because it affects whether the presumption of aggravation will extend to his claim.  See U.S.C. § 1153 (2012); 38 C.F.R. 
§§ 3.304(b), 3.306 (2017).  Consequently, the Board finds a remand is necessary to obtain another VA examination. 

Accordingly, the case is REMANDED for the following action:
1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his bilateral hearing loss. 

After reviewing the complete record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) his pre-existing bilateral hearing loss underwent any increase in severity during his active duty service and explain why.  

In doing so, the examiner is asked to discuss the following:

i. The audiometric tests results from his January 2001 Reference Audiogram

ii. The audiometric test results from his October 2001, January 2002, February 2003, January 2004, and November 2004  Hearing Conversation Data; and 

iii. The February 2004 service treatment record documenting his report of hearing difficulty over a period of one week. 

b. If there was any increase in the severity of his bilateral hearing loss in service, opine as to whether there is clear and unmistakable (obvious and manifest) evidence establishing that it was not aggravated (permanently worsened beyond its natural progression) by his active duty service and explain why.

c. If there was no increase in the severity of his bilateral hearing loss in service, opine as to whether it is at least as likely as not (50 percent probability or greater) aggravated (permanently worsened beyond its natural progression) by his active duty service and explain why.

In rendering an opinion, the examiner is asked to discuss his relevant lay statements, to include his testimony that he was exposed to hazardous noises as a helicopter mechanic in service during the August 2017 Board videoconference hearing.

2. Once the above request has been accomplished, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


